Title: To Thomas Jefferson from James Oldham, 15 April 1823
From: Oldham, James
To: Jefferson, Thomas


Deare Sir
University
Aprail 15th 1823–
Youre letter of the 18th instant with its enclosure was receivd on friday nite, i must Sir apologise to youre excelency for the delay, some persons are at a distance that i wished to of seen, and prevents my answering as distinctly as you request, and must be a subject of another communication. the charges contained in the letter to Mr griffen first that settlements cannot be obtained, secondly the demand of a lone of money as a condition to settle a clame, 3rd  that theare has been money certified for and drawn by an individuall and refunded to the proctor, 4th that in the laste yeare theare was some 5 or 7 hundred dollars of the publick funds paid to an individuall to whome theare was nothing due, these statements have bee communicated to me by respectable persons, theare are other things that i do not consider nesary to mention at this time as i have never seen the proctors books or contract. i have no volenteare evedence, and i am not informed of the measures that will be taken to Obtain the evedence.With Grate respect i am Sir your Obt SvtJ: Oldham